DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2-19 are objected to because of the following informalities:  The claims all recite “A” method, and should be changed to recite “The” method according to the preceding claim. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 4,660,643 (Perkins).
As concerns claim 1, Perkins discloses a method of fracturing a subterranean rock formation traversed by a wellbore, comprising: injecting a cooling fluid into a near-wellbore zone to cool the near-wellbore zone and thereby reduce fracture initiation pressure; and subsequent to injecting the cooling fluid, injecting a frac fluid into the near-wellbore zone to initiate hydraulic fracture in the near-wellbore zone (see at least 2:31-39).
As concerns claim 2, Perkins discloses a method according to claim 1, wherein: the frac fluid has a higher viscosity than the cooling fluid (2:37).
As concerns claim 3, Perkins discloses a method according to claim 1, wherein: the cooling fluid is selected from a group consisting of fresh water, brine, ethylene glycol, and liquefied or supercritical carbon dioxide (5:10).
As concerns claim 4, Perkins discloses a method according to claim 1, wherein: the frac fluid includes a proppant suspended in the frac fluid (the proppant source is shown at 36).
As concerns claim 15, Perkins discloses a method according to claim 1, wherein: the cooling fluid is pumped through coiled tubing to an isolated wellbore interval adjacent the near-wellbore zone (figure 1).
Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 4,705,113 (Perkins, hereinafter Perkins 113).
As concerns claim 1, Perkins 113 discloses a method of fracturing a subterranean rock formation traversed by a wellbore, comprising: injecting a cooling fluid into a near-wellbore zone to cool the near-wellbore zone and thereby reduce fracture initiation pressure; and subsequent to injecting the cooling fluid, injecting a frac fluid into the near-wellbore zone to initiate hydraulic fracture in the near-wellbore zone (see at least the Abstract, figure 1).
As concerns claim 3, Perkins 113 discloses a method according to claim 1, wherein: the cooling fluid is selected from a group consisting of fresh water, brine, ethylene glycol, and liquefied or supercritical carbon dioxide (water in this instance).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6-8, 15 and19- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins, alone.
As concerns claim 5, Perkins discloses a method according to claim 1, wherein: the cooling fluid is injected into the near-wellbore zone using a bottomhole assembly deployed on coiled tubing in an isolated wellbore interval (a bottom hole assembly is shown in figure 1. Coiled tubing is not specifically disclosed; however Official Notice is taken that coiled tubing is commonly employed in fracturing operations, and it certainly would have been considered obvious prior to the effective filing to one of ordinary skill in the art to select coiled tubing as it can be more cost effective and advantageous in certain types of formations and deviated wellbores, the isolation devices are shown in the figure).
As concerns claim 6, Perkins discloses a method according to claim 5, wherein: the isolated wellbore interval is isolated by a pair of isolation devices 22 that are deployed on the coiled tubing and straddle the bottomhole assembly.
As concerns claim 7, Perkins discloses a method according to claim 6, wherein: the isolation devices comprise multiset packers 22.
As concerns claim 8, Perkins discloses a method according to claim 5, wherein: the isolated wellbore interval has a plurality of perforations 23 that provide access to the near-wellbore zone.
As concerns claim 15, Perkins discloses a method according to claim 1, wherein: the cooling fluid is pumped through coiled tubing to an isolated wellbore interval adjacent the near-wellbore zone (figure 1).
As concerns claim 19, Perkins discloses a method according to claim 1, further comprising: configuring a surface-located chiller unit to cool the cooling fluid for injection into the near-wellbore zone (at 3:50, Perkins states that the injection fluid can be “artificially refrigerated”, which would obviously suggest some type of surface refrigeration or chiller unit).
	As concerns claim 20, Perkins discloses a system for fracturing a subterranean rock formation traversed by a wellbore, comprising: a surface-located pump configured to pump cooling fluid through coiled tubing to an isolated wellbore interval adjacent the near-wellbore zone and inject cooling fluid into a near- wellbore zone to cool the near-wellbore zone and thereby reduce fracture initiation pressure (see figure 1 and at least the Abstract, coiled tubing is an obvious variation of tubing 18), wherein said pump or an additional surface-located pump is further configured to pump frac fluid through the coil tubing to the isolated wellbore interval and into the near-wellbore zone to initiate a hydraulic fracture in the near-wellbore zone (there are two pumps shown at 28 and 30, 34 is a source of leak off control agent which is injected with the cooling fluid.
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Perkins 113, alone.
	As concerns claim 20, Perkins 113 discloses a system for fracturing a subterranean rock formation 14traversed by a wellbore, comprising: a surface-located pump (implicit, as the fluid is pumped down the wellbore) configured to pump cooling fluid through coiled tubing (coiled tubing is not specifically disclosed, however Official Notice is taken that coiled tubing is commonly employed in fracturing operations, and it certainly would have been considered obvious prior to the effective filing to one of ordinary skill in the art to select coiled tubing as it can be more cost effective and advantageous in certain types of formations and deviated wellbores) to an isolated wellbore interval (via the packers at 22) adjacent the near-wellbore zone and inject cooling fluid into a near- wellbore zone 34 to cool the near-wellbore zone and thereby reduce fracture initiation pressure, wherein said pump or an additional surface-located pump is further configured to pump frac fluid through the coil tubing 24 to the isolated wellbore interval and into the near-wellbore zone to initiate a hydraulic fracture in the near-wellbore zone.
Allowable Subject Matter
Claims 9-14 and 16-18 are objected to as depending from a rejected base claim, but may be considered allowable if rewritten or incorporated into the independent claims or any intervening claims, as the prior art does not disclose, teach or suggest the claimed features.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0055818 A1 (Bulekbay et al.) discloses an apparatus for rapidly cooling a downhole formation to significantly lower the initiation pressure required to fracture the formation (see figure 2A and 2B). US 4,476,932 (Emery) discloses a method for of cold water fracturing wherein cooling fluid is injected via insulated tubing in the borehole to an isolated interval in the well, which results in lowering the fracture initiation pressure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679




/JAMES G SAYRE/Primary Examiner, Art Unit 3679